*941In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of protection of the Family Court, Nassau County (Zimmerman, J.), dated June 7, 2010, which, after a hearing, found that he committed certain family offenses, and directed him, inter alia, to stay away from the wife and the parties’ children for a period of one year.
Ordered that the order of protection is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed if supported by the record” (Matter of Richardson v Richardson, 80 AD3d 32, 43-44 [2010]). Here, the Family Court was presented with conflicting testimony as to whether, on various occasions over an approximately lV2-year period, the husband threatened and assaulted the wife and the parties’ children. The Family Court’s determination that the wife established, by a preponderance of the evidence (see Family Ct Act § 832), that certain family offenses were committed against her and the children, was based upon the Family Court’s assessment of the parties’ credibility, and is supported by the record. Accordingly, the Family Court properly issued the order of protection.
The husband’s remaining contentions are without merit. Dillon, J.P., Florio, Balkin and Eng, JJ., concur.